16‐1260‐cv 
Next Millenium Realty, LLC v. Adchem Corp., et al. 
 
                                                  UNITED STATES COURT OF APPEALS 
                                                      FOR THE SECOND CIRCUIT 

                                                               SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 11th day of May, two thousand seventeen. 

PRESENT:                     DENNY CHIN, 
                             RAYMOND J. LOHIER, JR., 
                                      Circuit Judges, 
                             COLLEEN McMAHON, 
                                      Chief District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

NEXT MILLENIUM REALTY, LLC,  
                 Plaintiﬀ‐Counter‐Defendant‐Cross‐
                 Defendant‐Appellant, 
                  
101 FROST STREET ASSOCIATES,  
                 Plaintiﬀ‐Counter‐Defendant‐Third‐Party‐
                 Plaintiﬀ‐Cross‐Claimant‐Cross‐Defendant‐
                 Consolidated‐Defendant‐Appellant, 
                  
STATE OF NEW YORK,  
                 Consolidated‐Plaintiﬀ‐Counter‐Defendant‐
                 Cross‐Defendant, 
                                                            
              *
             Chief Judge Colleen McMahon, of the United States District Court for the 
                    
Southern District of New York, sitting by designation. 
 
DENISE M. SHEEHAN, 
               Consolidated‐Plaintiﬀ‐Cross‐Defendant, 

                                                           v.                                 16‐1260‐cv 

ADCHEM CORP., LINCOLN PROCESSING CORP., 
NORTHERN STATE REALTY CORP., NORTHERN 
STATE REALTY COMPANY, PUFAHL REALTY 
CORPORATION, 
               Defendants‐Third‐Party Defendants‐Cross‐
               Defendants‐Counter‐Claimants‐Cross‐
               Claimaints‐Third‐Party‐Plaintiﬀs‐Appellees.*                      

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 

FOR APPELLANTS:                                                      KEVIN MALDONADO, Kevin Maldonado & 
                                                                     Partners LLC, Windham, New York. 
                                                                      
FOR APPELLEES:                                                       DANIEL RIESEL (Dan Chorost, Edward K. 
                                                                     Roggenklamp, IV, on the brief), Sive, Paget & 
                                                                     Riesel, P.C., New York, New York. 
 
                             Appeal from the United States District Court for the Eastern District of 

New York (Lindsay, M.J., and Brown, M.J.). 

                             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.     

                             Plaintiffs‐appellants Next Millenium Realty, LLC (ʺNext Milleniumʺ) and 

101 Frost Street Associates (ʺ101 Frost Street,ʺ and, together with Next Millenium, 

ʺplaintiffsʺ)  appeal from a judgment of the district court entered March 29, 2016, 

                                                            
  The Clerk of the Court is directed to amend the official caption in accordance with the 
*

above. 


                                                                         ‐ 2 ‐ 
dismissing their claims against defendants‐appellees Pufahl Realty Corp. (ʺPufahlʺ), 

Northern State Realty Corp. (ʺNSR Corp.ʺ), Northern State Realty Co. (ʺNSR Co.ʺ), 

Lincoln Processing Corp. (ʺLincolnʺ), and Adchem Corp. (ʺAdchemʺ) (collectively, 

ʺdefendantsʺ).  Plaintiffs challenge three of the district courtʹs rulings: (1) the October 22, 

2014 Memorandum and Order granting defendantsʹ motion for partial summary 

judgment; (2) the March 31, 2015 Memorandum and Order granting in part and 

denying in part defendantsʹ motion for partial summary judgment; and (3) the March 

23, 2016 Memorandum and Order granting defendant Lincolnʹs motion for summary 

judgment.  We assume the partiesʹ familiarity with the underlying facts, the procedural 

history of the case, and the issues on appeal.   

              This Court reviews a grant of summary judgment de novo, construing all 

evidence and drawing all reasonable inferences in favor of the non‐moving party.  See 

New York v. Nat’l Serv. Indus., Inc., 460 F.3d 201, 206 (2d Cir. 2006).   

   A.      Factual Background     

              This case arises from the cleanup of perchloroethylene (ʺPCEʺ) spilled at 

89 Frost Street, in Westbury, New York (the ʺSiteʺ).  In 1988, the New York State 

Department of Environmental Conservation (ʺNYSDECʺ) listed the Site as a Class 2 

Inactive Hazardous Waste Site.  See State of New York v. Next Millenium Realty, LLC, 732 

F.3d 117, 121‐22 (2d Cir. 2013).  The primary cause of the PCE spill, which contaminated 

the groundwater, was a fire set by an employee of the sublessee of the Site.   Although 



                                              ‐ 3 ‐ 
Next Millenium and 101 Frost Street did not cause the spill, they were required to pay 

for the cleanup as owners.  They commenced this action below under sections 107 and 

113(f)(3)(B) and (g)(2) of the Comprehensive Environmental Remediation, 

Compensation, and Liability Act of 1980 (ʺCERCLAʺ), 42 U.S.C. §§ 9607 and 

9613(f)(3)(B) and (g)(2), seeking payment for past and future response costs.  They also 

asserted a state law nuisance claim.  Third‐Am. Compl. ¶ 1.  Plaintiffs allege that 

defendants are private potentially responsible parties (ʺPRPsʺ) liable for the costs of the 

cleanup because they were either prior owners or operators of the Site.   

                             On April 1, 1966, the owner of the Site, Jerry Spiegel, leased the Site to 

Pufahl (the ʺLeaseʺ).  From 1966 to 1976, Joseph, Herman, and Charles Pufahl (the 

ʺPufahl Brothersʺ) owned and managed, as officers, the following companies:  (1) 

Pufahl; (2) NSR Corp.; (3) NSR Co.; (4) Lincoln; and (5) Adchem.   

                             From August 1966 to 1973, Pufahl subleased the Site to Lincoln, a textile 

producer.  On May 21, 1973,  Pufahl, which had changed its name to NSR Corp., 

assigned the Lease to NSR Co. 1  In May 1973, NSR Co. entered into a sublease with 89 

Frost Leasing Corp., an affiliate of Marvex Processing and Finishing Corp. (ʺMarvexʺ).   

                             Between 1973 and 1976, Marvex occupied the building and operated 

textile manufacturing activities at the Site pursuant to the sublease.  Marvex installed a 

commercial dry cleaner, which used large quantities of PCE and may have caused PCE 

                                                            
1    NSR Corp. then dissolved.   


                                                               ‐ 4 ‐ 
contamination during daily operations.  In May 1976, an employee of Marvex 

committed arson and burned the Site to the ground, causing PCE contamination.  As a 

result, on June 24, 1976, Spiegel terminated the Lease and asked Marvex to vacate the 

premises.  Speigel chose not to rebuild the Site at that time. 

              In July 1976, NSR Co. sued Spiegel and Allendale Mutual Insurance 

(ʺAllendaleʺ), the fire insurance provider for the Site, seeking (1) a declaration that the 

purchase option had not been terminated or (2) an order requiring Allendale to pay 

insurance proceeds either to NSR Co. or Spiegel, with the stipulation that Spiegel 

rebuild the Site.  In May 1977, the parties settled.  Under the settlement agreement, 

Allendale agreed to issue the fire insurance proceeds to Spiegel, and Spiegel and his 

successors agreed to release Pufahl, the Pufahl Brothers, NSR Co., NSR Corp., Lincoln, 

and Adchem from liability from all claims ʺarising out of [the Lease].ʺ  App. 486.  In 

1978, using the insurance proceeds, Spiegel rebuilt the Site, and re‐let the property.  

              After PCE contamination was discovered on the Site in 1988, the NYSDEC 

listed the Site as a Class 2 Inactive Hazardous Waste Site.  Next Millenium and 101 Frost 

purchased the property in 1997 or 1998.  On January 2003, the plaintiffs voluntarily 

entered into Consent Decrees with NYSDEC to remediate the Frost Street Properties.  

Plaintiffs have spent more than $10 million pursuant to the Consent Decree on the 

cleanup.  

               



                                            ‐ 5 ‐ 
              B.             Proceedings Below 

                               Plaintiffs filed suit on November 24, 2003 in the United States District 

Court for the Eastern District of New York, alleging that defendants are liable under 

CERCLA as ʺownersʺ and ʺoperators.ʺ  Third Am. Compl. ¶ 7.  On October 22, 2014, the 

district court (Lindsay, M.J.) denied plaintiffsʹ motion for partial summary judgment 

and granted defendantsʹ cross‐motion for partial summary judgment, holding that 

Lincoln and Adchem were not ʺownersʺ of the Site. 2  On March 31, 2015, the district 

court granted in part and denied in part defendantsʹ motion for summary judgment, 

holding that Lincoln and Adchem were not liable based on a single enterprise theory.  

The court also rejected the common law nuisance claim and granted the motion to strike 

the jury demand.  On March 23, 2016, the district court (Brown, M.J.) granted Lincolnʹs 

ʺmotion in limine to dismiss,ʺ dismissing all claims again Lincoln as ʺoperators.ʺ3  App. 

83, 88.  On March 29, 2016, a final judgment was entered in favor of all defendants 

dismissing all pending causes of action, and denying plaintiffsʹ motion for partial 

summary judgment.  This appeal followed. 

                                

                                

                                
                                                            
2
     The parties consented to jurisdiction before the magistrate judge pursuant to 28 U.S.C. 
§ 636.   
3 On May 4, 2015, the case was transferred from Magistrate Judge Lindsay to Magistrate 

Judge Gary Brown.  


                                                               ‐ 6 ‐ 
       C.      Discussion 

               1.     CERCLA 
        
               Congress created CERCLA to address the cleanup of hazardous waste 

spills by imposing strict liability on ʺany person who at the time of disposal of any 

hazardous substance owned or operated any facility at which such hazardous substances 

were disposed of.ʺ  42 U.S.C. § 9607(a)(1)‐(2) (emphasis added).  Owners and operators 

are subject to strict liability unless they can prove an affirmative defense.  See B.F. 

Goodrich Co. v. Murtha, 958 F.2d 1192, 1198 (2d Cir. 1992).  Liability extends to current 

owners even though they did not cause the pollution.  See New York v. Shore Realty Corp., 

759 F.2d 1032, 1044 (2d Cir. 1985) (ʺ[S]ection 9607(a)(1) unequivocally imposes strict 

liability on the current owner of a facility from which there is a release or threat of 

release, without regard to causation.ʺ).   

               CERCLA is a remedial statute that ʺmust be construed liberally to 

effectuate its two primary goals: (1) enabling the EPA to respond efficiently and 

expeditiously to toxic spills, and (2) holding those parties responsible for the releases 

liable for the costs of the cleanup.ʺ  B.F. Goodrich Co., 958 F.2d at 1198; see also Prisco v. 

A&D Carting Corp., 168 F.3d 593, 602 (2d Cir. 1999) (citing Schiavone v. Pearce, 70 F.3d 

248, 253 (2d Cir. 1996) (ʺAs a remedial statute, CERCLA should be construed liberally to 

give effect to its purposes.ʺ)). 




                                              ‐ 7 ‐ 
                             Plaintiffs allege claims under section 107(a) and section 113(f) of 

CERCLA.4   They contend that: (1) Pufahl, NSR Co., NSR Corp. and Adchem are liable 

as ʺownersʺ based on the sublease with their sublessees Lincoln and Marvex because 

they are de facto owners or under a site control theory of ownership; (2) Pufahl, NSR Co., 

NSR Corp. and Adchem are liable as ʺownersʺ based on a ʺsingle enterpriseʺ theory 

because the defendants acted as a ʺsingle enterpriseʺ with the sublessees; and (3) 

Lincoln is liable as an ʺoperatorʺ because its operations purportedly caused the PCE 

contamination.    

                             2.             Application 

                                    a.             Owner Liability  

                             As an initial matter, plaintiffs ask that we overrule Commander Oil Corp. v. 

Barlo Equip. Corp., 215 F.3d 321, 329 (2d Cir. 2000), in which we laid out the 

circumstances under which a lessee is deemed an owner under CERCLA.  The request 

is denied.  This panel does not have authority to overrule the prior panel decision in 

Commander Oil.  See United States v. Wilkerson, 361 F.3d 717, 732 (2d Cir. 2004) (ʺ[Second 




                                                            
4
     Section 107(a) permits a property owner or operator who has spent money on cleaning 
up hazardous waste to seek reimbursement for cleanup costs from other PRPs.   See 42 
U.S.C. § 9607(a)(4)(B).  Section 113(f) permits anyone to ʺseek contribution from any 
other person who is liable or potentially liable under [section 107(a)].ʺ 42 U.S.C. 
§ 9613(f).   Under Section 113(f), a party who has been sued to contribute to cleanup 
costs can seek contribution from other PRPs for cleanup costs, including from the initial 
plaintiff who sued for reimbursement under section 107(a). 


                                                                       ‐ 8 ‐ 
Circuit panels] are bound by the decisions of prior panels until . . .  they are overruled 

either by an en banc panel of our Court or by the Supreme Court.ʺ). 

              Commander Oil remains the law of this Circuit.  Under Commander Oil, as 

the district court noted, the lease here was ʺa typical commercial lease reflecting the 

usual relationship between a landlord and a single industrial tenant.ʺ  Hence, on this 

record, defendants were not liable as de facto owners under CERCLA. 

              Plaintiffs argue that if defendants are not liable as de facto owners under 

Commander Oil, we should adopt a site control test to determine liability.  In Commander 

Oil, however, we expressly declined to adopt a site control standard for ownership.  We 

held that ʺsite control alone is an improper basis for the imposition of owner liability.ʺ  

215 F.2d at 329.   We reasoned that ʺwhile the imposition of liability [where the lessee is 

the active user and polluter] is surely correct, imposing owner liability instead of operator 

liability threatens to conflate two statutorily distinct categories of potentially 

responsible parties.ʺ  Id.  Again, Commander Oil controls in this respect as well, and 

hence this argument fails. 

                  b.     Operator Liability Based on a ʺSingle Enterpriseʺ Theory  

              Plaintiffs also argue that defendants are liable for Lincolnʹs manufacturing 

operations on the Site between 1966 and 1973 on the theory defendants operated as ʺa 

single enterpriseʺ under the domination and control of the Pufahl Brothers, who owned 

and controlled Lincoln.  Under the ʺsingle enterprise theory,ʺ a corporation can be held 



                                             ‐ 9 ‐ 
liable for the actions of another corporation if they are part of a single enterprise.  See 

N.L.R.B. v. Deena Artware, Inc., 361 U.S. 398, 403 (1960).   

               Under New York law, liability will be imposed upon a parent corporation 

through veil piercing where a plaintiff shows: (1) the parent corporation dominates the 

subsidiary in such a way as to make it a ʺmere instrumentalityʺ of the parent; (2) the 

parent company exploits its control to commit a fraud or other wrong, and (3) the 

plaintiff suffers an unjust loss or injury as a result of the fraud or wrong.  Wm. 

Passalacqua Builders, Inc. v. Resnick Developers S., Inc., 933 F.2d 131, 138 (2d Cir. 1991).  In 

CERCLA cases, plaintiffs must also show that domination caused the contamination at 

the site.  See New York State Elec. & Gas Corp. v. FirstEnergy Corp., 766 F.3d 212, 228 (2d 

Cir. 2014) (ʺThe use of control to commit a wrong is a key component to veil piercing.ʺ); 

Bedford Affiliates v. Sills, 156 F.3d 416, 431‐32 (2d Cir. 1988).  Domination and control 

alone are not enough to support veil‐piercing.  New York State Elec. and Gas, 766 F.3d at 

228 (citing Bedford Affiliates, 156 F.3d at 431).  

               Here, plaintiffs failed to present evidence from which a reasonable 

factfinder could conclude that defendantsʹ alleged domination or control of Lincoln 

caused the contamination at the Site.  Any contamination caused by Lincoln would 

have arisen from its daily operations at the Site.  There is nothing in the record to 

suggest that defendants directed or controlled Lincolnʹs daily operations in such a way 

as to cause contamination.   



                                               ‐ 10 ‐ 
              As for Marvex, the wrongdoing that allegedly caused the pollution 

involved an act of arson by an employee of Marvex.  There is nothing in the record to 

support the proposition that defendantsʹ alleged domination of Lincoln caused the 

Marvex spill.  Thus, plaintiffsʹ single enterprise claims fail.  

                  c.     Lincoln 

              Plaintiffs argue that Lincoln is liable as an ʺoperatorʺ based on its 

operations at the Site between 1966 and 1973. Lincoln, however, had ceased operations 

by 1972 or 1973, several years before the fire in 1976, and it was dissolved well before 

the claims accrued in 1997 or 1998, when Next Millenium purchased the Site.   

              Whether a corporation has the capacity to be sued is a question of state 

law.  See Marsh v. Rosenbloom, 499 F.3d 165, 179 (2d Cir. 2007) (ʺCERCLA does not 

preempt state statutes that limit a partyʹs capacity to be sued.ʺ).  In New York, this 

question is governed by New York Business Corporation Law (ʺBCLʺ)  §§ 1005 and 

1006.  Section 1005(a)(1) provides that a dissolved corporation ʺshall carry on no 

business except for the purpose of winding up its affairs.ʺ  BCL § 1005(a)(1).  Section 

1006(a) provides that a dissolved corporation ʺmay continue to function for the purpose 

of winding up the affairs of the corporation in the same manner as if the dissolution had 

not taken place.ʺ  BCL § 1006(a).  An aggrieved party, however, may seek ʺany remedy 

available to or against such [dissolved] corporation, its directors, officers or 

shareholders for any right or claim existing or any liability incurred before such 



                                             ‐ 11 ‐ 
dissolution.ʺ  Id. § 1006(b).    Thus, the dissolved corporation exists for ʺthe purpose of 

and for as long as is necessary to satisfy and provide for its debts and obligations and it 

may sue or be sued on these obligations until its affairs are fully adjusted.ʺ  Rodgers v. 

Logan, 503 N.Y.S.2d 36, 39 (App. Div., 1st Depʹt 1986). 

                Plaintiffs argue that defendantʹs affairs were not ʺfully adjustedʺ at the 

time they filed suit in 2003 because Section 1006 provides no time limit on winding up a 

corporationʹs affairs.  This is not correct.  While Section 1006 is silent on time limits, 

New York courts have held that where there is no stated time limit, the wind up period 

is limited to a ʺreasonable period of time.ʺ See Lance Intʹl, Inc. v. First Natʹl City Bank, 927 

N.Y.S.2d 56, 58 (App. Div. 1st Depʹt 2011).  The winding up ʺcannot continue 

indefinitely.ʺ  Id.   

                Here, Lincoln ceased operations in 1972 or 1973, and dissolved in 

approximately 1977.  There is nothing in the record to show that Lincoln  

‐‐  which has not conducted business since 1977 ‐‐ had not fully adjusted its affairs by 

1997, when plaintiffs purchased the property, or by 2003, when this suit was filed.  The 

district court reasonably concluded that Lincolnʹs operations were ʺwound upʺ and its 

affairs fully‐adjusted long before plaintiffs commenced this action. 


                                        *      *       * 




                                             ‐ 12 ‐ 
               We have reviewed the plaintiﬀsʹ remaining arguments on appeal and 

conclude they are without merit.  Accordingly, we AFFIRM the judgment of the district 

court.      

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 




                                         ‐ 13 ‐